Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plate configured to couple the door frame to a B pillar of claim 12; the B pillar of claim 12; the plate configured to attach to the B pillar of claim 13; the hole, high point, and seat belt of claim 13; the plate configured to act as a grab handle if claim 14; the B pillar of claim 18; and coupling the plate to a B pillar of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the front frame piece” in line 2 There is insufficient antecedent basis for this limitation as the limitation of “a front frame piece” was introduced in claim 5. Perhaps this claim should depend from claim 5 instead of claim 1 as currently recited. 
	Claim 11 further recites the one or more structural braces are coupled to a front face of the front frame piece but it is apparent that only one brace is coupled to the front frame piece while another of the structural braces is coupled to the rear frame piece. 
Claim 12 recites the limitation “the door frame” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as only “a door frame assembly” was previously recited.
Claim 12 further recites (lines 1-2) a plate configured to couple the door frame [sic assembly] to a B pillar within the vehicle which is unclear. The specification discloses [0030] two structural braces 28a and 28b to further strengthen the cab 12 and stabilize the door frame assembly where one brace (28a) is for a seat belt and the other (28b) is for a grab handle. However, no mention is made for a coupling to a pillar or specifically the B pillar. 
Claim 13 is unclear because the recitation of the plate configured to be attached to the B pillar adjacent a hole for a high point of a seat belt is not supported by the specification. Moreover, it is apparent from the drawings (FIG.3) that the structural brace 28a would be adjacent a C pillar of the vehicle and not the B pillar. 
Claim 14 recites the limitation that the plate is configured to act as a grab handle adjacent the door frame assembly. This is unclear because the specification describing the structural brace 28b states the brace adds structure and support to a grab handle (not shown) not specifically that the plate (brace) is configured to act as a grab handle itself. The specification does indeed state that the brace can be attached “internal or external” to the cab ([0031]) but does not further elaborate or show this configuration in the drawings. 
Claim 18 is unclear for the same reasons set forth with regard to claim 12 above. 
Claim 19 is unclear for the same reasons set forth with regard to claim 14 above. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-10 and 15-17 are allowed. 
Claims 11-14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5, but would be allowable if rewritten to overcome this objection. 

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific door frame assembly configured to be coupled to a floor of a vehicle adjacent to a hole in an outer panel of the vehicle; the one or more upper braces configured to be coupled to the door frame assembly and to a roof of the vehicle; the floor support configured to be coupled to the vehicle adjacent to the hole in the outer panel near a bottom edge of the hole; the one or more trim pieces configured to be coupled to the outer panel and to the door frame assembly; and the one or more structural braces configured to be coupled to the door frame assembly and to the vehicle (claim1) and the corresponding installation method (claim 15) in combination in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von NotHaus and FR 1349712 both disclose vehicle doors. 
Hamrick et al. disclose a door assembly including door frame (FIG.2). 
Jones discloses a method to modify a commercial vehicle to allow for the addition of a vehicle door for accessibility. 
Beaupre et al. disclose a side door frame assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616